Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 10/10/2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 15, applicant states that “The Examiner cites Anish as disclosing an ability for processing in the system or remotely (para 0023 and 0044: at surface unit 130), a surface unit (130) configured for autonomous operation in said mine site (para 0023: surface unit 130 is configured for independent operation as it receives as processes signals at surface) and a handling system (para 0023: a drill string) configured to align and move the instrument (104) into and out of the bore hole as an interchangeable element with a drill string subsequent to drilling of the bore hole (refer to para 0023: the instrument 104 can be lowered via a drill string)". 
Examiner notes that the mapping above was made in the Final Office Action mailed on 04/20/2022. A different mapping was used in the Non-Final Office Action mailed on 06/08/2022. Therefore, arguments related to this mapping (i.e., Anish) are moot as Mann was used to teach the autonomously operated vehicle and the alignment limitations. 
Applicant further argues that Mann presents no disclosure of any autonomous operation of the vehicle or a handling system mounted on the vehicle to align and move the instrument into and out of the bore hole. Both Anish and Mann disclose only autonomous operation of a computing system for raising and lowering a tool within the borehole and the calculation/transmission of data.
Examiner respectfully disagree. As stated below, Anish is silent to a vehicle configured for autonomous operation regarding the borehole, the vehicle handling system configured to align the instrument in the borehole. Mann et al. teach a vehicle (46, fig. 1 and para 0035) configured for autonomous operation (para 0081: computer system of the control and data recording devices 42, which is part of the vehicle assembly, is configured for automatic adjustments) and a vehicle handling system (44 or 40) configured to align the instrument in the borehole (refer to para 0035: the spool 44 is a handling system that is part of the vehicle and vertically aligns the move the instrument in and out of the borehole.).

Applicant further states that “the present system as claimed, disclosed in e.g. Figs 1, 6 and 7 and associated description as embodied, is self-contained…" not merely autonomously raise and lower the tool within the borehole and record data. Applicant further states that there is no disclosure present of any autonomous operation of the vehicle or a handling system mounted on the vehicle to align and move the instrument into and out of the bore hole.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies in this argument are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the interchangeable element of the instrument recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 1 recites “wherein the tubular body has one or more windows located to align with selected sensors or detectors carried within the tubular body”. “selected sensors of detectors” recited here are not linked to the “sensors” of parent claim 1. There is no claimed relationship between these features in the claims but the specification shows them to be the same features redundantly recited in the claims. Examiner suggest amending claim 9 to recite -- wherein the tubular body has one or more windows located to align with said sensors carried within the tubular body”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See MPEP 608.04(a) and 2163.06 "Relationship of Written Description Requirement to New Matter", which states that:
"Lack of written description is an issue that generally arises with respect to the subject matter of a claim. If an applicant amends or attempts to amend the abstract, specification or drawings of an application, an issue of new matter will arise if the content of the amendment is not described in the application as filed. Stated another way, information contained in any one of the specification, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter."

Amended claim 1 recites “said instrument comprising an interchangeable element…”. However, upon review of applicant’s specification, paragraph 059 states that the bit or instrument 30 can be interchanged. There is no disclosure directed to the instrument comprising an interchangeable element, nor is there any "interchangeable element" shown or discussed in the drawings. This is a new matter issue.  

Claims 2-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amendment to claim 1 recites “said instrument comprising an interchangeable element with or as an alternative to a drill string”. This is confusing and examiner cannot ascertain the metes and bound of this limitation. It is unclear if the instrument is the alternative to the drill string or the interchangeable element is the alternative. It is also unclear how the instrument can be an alternative to a drill string. Paragraph 059 of applicant’s specification states “Alternately in a rig which has an automated bit changing system the instrument 30 may be installed in a dummy bit housing and screwed onto existing drill pipe so that the bit and the instrument 30 can be interchanged”.  Taking all of paragraphs 059 into consideration, as best understood by the examiner, the lowering instrument can be a drill string or a cable, wherein the cable and drill string are interchangeable to lower the instrument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all LH41N 1 N0obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Anish et al. (U.S. 2012/0131996A1), in view of Mann et al. (U.S. 2015/0285069A1). 

Regarding claim 1, Anish et al. disclose a system (see fig. 1) for data collection from a previously drilled borehole (106: para 0020: the borehole 106 has been drilled by a drilling tool through one or more formations 108 before the data collection process) in a mine site (para 0003: as broadly claimed, the wellsite 100 having the previously drilled borehole 106 can be considered a mine site), the system (see fig. 1) comprising: 
an instrument (104, fig. 4) having a housing (tool body 200, see fig. 4 and refer to para 0024) including sensors (414) incorporated within the housing (200; incorporated within housing 200 in slot 402) and configured to acquire geological property data of strata surrounding the borehole for at least one of an electrical resistivity of material in the bore hole (para 0021: the sensors are used to measure formation parameters such as resistivity of the formation); borehole wall temperature (para 0021: the sensors 414 are in contact with the borehole wall 122 to measure formation temperature); 
processing in the system or remotely (para 0023 and 0044: at surface unit 130), 
and a handling system (128, 130) configured to move the instrument (104) into and out of the bore hole (106), and said instrument comprising an interchangeable element with or as an alternative to a drill string (as explained in the 112b rejection above, examiner is interpreting this as the conveyance means that is being interchanged; refer to para 0023: it should be noted that any suitable conveyance may be used, such as a drill string), prior to explosives charging [Note: the limitation “prior to explosive charging” is a contingent limitation. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04, II. Contingent limitations, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). By virtue of all the structural limitations required by the claim being present in the prior art, the prior art can achieve this function as the logging operation will be performed prior to explosives charging].
However, Anish et al. is silent to a vehicle configured for autonomous operation regarding the borehole, the vehicle handling system configured to align the instrument in the borehole.
Mann et al. teach, in the same field of endeavor, a vehicle (46, fig. 1 and para 0035) configured for autonomous operation (para 0081: computer system of the control and data recording devices 42, which is part of the vehicle, is configured for automatic adjustments) regarding a borehole (20, fig. 1), a vehicle handling system (40, 44) configured to align the instrument in the borehole (refer to para 0035: the spool 44 is a handling system that is part of the vehicle and vertically aligns the move the instrument in and out of the borehole. Examiner notes that the claim is open ended and does not exclude additional elements such as a derrick. See MPEP 2111.03, the transitional phrase “comprising”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified conveyance system of Anish et al. to include a vehicle configured for autonomous operation regarding the borehole, the vehicle handling system configured to align the instrument in the borehole, as taught by Mann et al. for accurately positioning the instrument at one or more precise locations within the wellbore to enable conducting downhole functions or activities at each precise locations (refer to para 0028). 

Regarding claim 2, the combination Anish et al. and Mann et al. teach all the features of this claim as applied to claim 1 above; Anish et al. further disclose wherein the instrument (104) comprises a tubular body (see fig. 1).  

Regarding claim 3, the combination Anish et al. and Mann et al. teach all the features of this claim as applied to claim 2 above; Anish et al. further disclose wherein the instrument (104) includes a hole contact mechanism (408; para 0041) having a plurality of arms (114) configured to contact an inner circumferential wall (122) of a bore hole at two or more locations (refer to para 0032).  

Regarding claim 4, the combination Anish et al. and Mann et al. teach all the features of this claim as applied to claim 3 above; Anish et al. further disclose wherein the arms (114) of the hole contact mechanism (408) are equally spaced about the circumference of the tubular body (refer to para 0029 and 0031).  

Regarding claim 5, the combination Anish et al. and Mann et al. teach all the features of this claim as applied to claim 4 above; Anish et al. further disclose wherein the hole contact mechanism (408) is configured to be held in a retracted position parallel to a length of the body (see fig. 2A) during lowering of the instrument into the bore hole (see fig. 2A and refer to para 0024).  

Regarding claim 6, the combination Anish et al. and Mann et al. teach all the features of this claim as applied to claim 5 above; Anish et al. further disclose wherein the hole contact mechanism (408) is configured to be released for operation by contact of the instrument with a bottom of the bore hole (para 0029: when lowered to the desired location, arms 114 are extended to a logging position).  

Regarding claim 7, the combination Anish et al. and Mann et al. teach all the features of this claim as applied to claim 6 above; Anish et al. further disclose wherein the arms (114) are arranged to facilitate measurement of hardness of material forming a wall of the bore hole (Examiner notes that applicant is not actually claiming measuring the hardness of material forming a wall of the bore hole. Therefore, the arms of Anish contact the bore hole wall which facilitate measurement of hardness of material forming a wall of the bore hole).

Regarding claim 8, the combination Anish et al. and Mann et al. teach all the features of this claim as applied to claim 7 above; Anish et al. further disclose wherein the arms (114) are biased (refer to para 0021) into contact with the wall (112) of the bore hole (see figs. 1-3).  

Regarding claim 9, the combination Anish et al. and Mann et al. teach all the features of this claim as applied to claim 2 above; Anish et al. further disclose wherein the tubular body (200) has one or more windows (402, fig. 4) located to align with selected sensors or detectors carried within the tubular body (see fig. 4 and refer to para 0039-0040).  

Regarding claim 15, Anish et al. disclose a method of measuring the geological properties (refer to para 0021) of a previously drilled bore hole (106: para 0020: the borehole 106 has been drilled by a drilling tool through one or more formations 108 before the data collection process) in a mine site (para 0003: as broadly claimed, the drilling site in which wellbore 106 is being drilled can be considered a mine site), the method comprising the steps of: locating the bore hole (106), 
inserting a geological instrument (104, fig. 4) mounted on a wireline (128) into said bore hole (106), said geological instrument (104) having a housing (tool body 200, see fig. 4 and refer to para 0024) including sensors (414) 4incorporated within the housing (see fig. 4) and configured to acquire geological property data of the bore hole (refer to para 0021), 
activating said geological instrument (104) to collect the geological properties of strata surrounding the bore hole including at least one or a combination of two or more, of electrical resistivity of material in the bore hole (para 0021: the sensors are used to measure formation parameters such as resistivity of the formation); bore hole wall temperature (para 0021: the sensors 414 are in contact with the borehole wall 122 to measure formation temperature); 
collecting said geological properties of the bore hole (106) as said instrument (104) is lowered into or removed from the bore hole (refer to para 0023), transmitting said geological properties from the instrument (104) as data to a data receiver (130), said data is then provided to a user (para 0027: the operator initiate the downhole tool to perform the logging operation. Any implementation/usage/review of the data from 130 is after the data is sent to 130).  
However, Anish et al. is silent aligning the geological instrument mounted on a vehicle, wherein operating the vehicle autonomously with respect to the bore hole.
Mann et al. teach, in the same field of endeavor, a geological instrument (28, fig. 1) mounted on a vehicle (46, fig. 1; via wireline 40), wherein the vehicle is operating  autonomously (para 0081: computer system of the control and data recording devices 42 is configured for automatic adjustments) with respect to a borehole (20, fig. 1); aligning (via 40 and 44; ) the geological instrument in the borehole (refer to para 0035: the spool 44 is a handling system that is part of the vehicle and vertically aligns the move the instrument in and out of the borehole. Examiner notes that the claim is open ended and does not exclude additional elements such as a derrick. See MPEP 2111.03 the transitional phrase “comprising”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified conveyance system of Anish et al. to include aligning the geological instrument mounted on a vehicle, wherein operating the vehicle autonomously with respect to the bore hole, as taught by Mann et al. for accurately positioning the instrument at one or more precise locations within the wellbore to enable conducting downhole functions or activities at each precise locations (refer to para 0028). 

Regarding claim 16, the combination of Anish et al. and Mann et al. teach all the features of this claim as applied to claim 15 above; Anish et al. further disclose wherein the step of transmitting said geological properties from the instrument (104) as data to a data receiver (130) comprises streaming data in real time to the data receiver (103; refer to para 0023 and 0044).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anish et al. (U.S. 2012/0131996A1), in view of Mann et al. (U.S. 2015/0285069A1) as applied to claim 15 above, and further in view of Li et al. (U.S. 6405136B1). 

Regarding claim 17, the combination of Anish et al. and Mann et al. teach all the features of this claim as applied to claim 15 above; however, the combination of Anish et al. and Mann et al. fail to teach transmitting the data stored on board the instrument after the instrument has been retrieved from the bore hole.  
Li et al. teach retrieving data from an LWD instrument after the instrument is removed from the wellbore and the contents of an internal storage device or memory are retrieved (refer to col. 1 line 57-col. 2 line 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anish et al., Mann et al. and Li et al. before him or her, to transmit the data stored on board the instrument after the instrument has been retrieved from the blast hole, as taught by Li et al. for additional analysis at an off cite location for wellbore optimization. The data can later be used as a historic data in developing new wells. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Anish et al. (U.S. 2012/0131996A1), in view of Mann et al. (U.S. 2015/0285069A1) as applied to claim 15 above, and further in view of Logan et al. (U.S. 2019/0353031A1).

Regarding claim 18, the combination of Anish et al. and Mann et al. teach all the features of this claim as applied to claim 15 above; Mann et al. further teach transmitting the data to a data processing system located on board said vehicle (see fig. 1).
However, the combination of Anish et al. and Mann et al. fail to teach said data processing system is cloud based. 
Logan et al. teach a method of drilling a wellbore and collecting data wherein the selected received data is provided to a data processing center which may process the received data to provide a model or map of relevant geological features in the area. The data processing center may then provide the model or map to a computer system associated with the wells (11a). The data processing center may be cloud based, located in proximity to the surface equipment (45), located at a facility operated by a computer responsible for drilling the wells (11a) or at any other suitable location (refer to para 0164). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination of Anish et al. and Mann et al. to have the data processing system be cloud based, as taught by Logan et al., as a cost-efficient method for storing and processing data.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anish et al. (U.S. 2012/0131996A1), in view of Mann et al. (U.S. 2015/0285069A1) as applied to claim 16 above, and further in view of Reid et al. (U.S. 2018/0010437A1).

Regarding claim 20, the combination Anish et al. and Mann et al. teach all the features of this claim as applied to claim 16 above; however, the combination Anish et al. and Mann et al. is silent to using the geological data, acquired by the instrument at a plurality of depths in the bore hole, in combination with drill rig data to determine a charge profile of explosive materials for the bore hole.
Reid et al. teach, in the field of drilling boreholes, a system (see figs. 1 and 3) comprising an instrument (48, fig. 3) configured to acquire geological property data of strata surrounding a bore hole (para 0033: the sensors 48 are used to acquire data related to the material properties of the rock mass such as hardness of the rock mass), at a plurality of depths in the blast hole (para 0039: rock hardness value is determined at various depths downhole), in combination with drill rig data  (para 0022: inclination of the drill tower 14, electrical rotary torque of the drill 10) to determine the charge profile of explosive materials for the blast hole (para 0039: based on the relationship between the depth and associated rock hardness at various depths, the amount of explosive energy needed at a given depth is identified or determined, i.e., how much explosive to dispense and at what depth to dispense the specific amount).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anish et al., Mann et al., and Reid et al. before him or her, to use the geological data, acquired by the instrument at a plurality of depths in the bore hole, in combination with drill rig data to determine charge profile of explosive materials for the bore hole, as taught by Reid et al., for the purpose of designing the amount of explosive energy needed at a given depth during wellbore stimulation processes. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672

/BLAKE MICHENER/Primary Examiner, Art Unit 3676